DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed 6/4/2021.
Claims 17 and 21-39 are pending.
This application claims priority to U.S. application 14/839,293 filed 8/28/2015, now U.S. Patent 9,975,959, which claims priority to provisional applications 62/043,663 filed 8/29/2014 and 62/120,418 filed 2/25/15.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Schnepp on 6/24/2021.
The application has been amended as follows: 

IN THE CLAIMS:
17. (Currently amended) A method of treating a subject having a tumor that produces, the method comprising administering to the subject an effective amount of a formulation comprising a modified human kynureninase enzyme in a pharmaceutically acceptable carrier, said modified enzyme having at least one substitution relative to native human kynureninase comprising the amino acid sequence of SEQ ID NO: 8, wherein [[said]] the at least 

Conclusion
Claim 17 was amended to clarify the type of cancer that is treated by the method. It is acknowledged that the choice of modification sin alpha order is missing the letter j) and o). However, the claim was not amended to remain consistent with claim 21 and does not lack clarity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633